Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yul Carter petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to alter or amend judgment. He seeks an order from this court directing the district court to *800act. Our review of the district court’s docket reveals that the district court denied the motion on July 1, 2010. Accordingly, because the district court has recently decided Carter’s case, we deny the mandamus petition as moot. We dispense ■with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.